HOBSON, Judge.
This is an appeal from a final judgment in favor of the appellee based upon a jury verdict.
We have carefully reviewed the record and find that the verdict of the jury is supported therein by competent substantial evidence which accords with logic and reason. Although it is true there is conflicting testimony, the jury has resolved these conflicts in favor of the appellee and, therefore, we are precluded from substituting our judgment for that of the jury.
 The appellant has assigned as error the denial of the trial court to include in its instructions to the jury its requested instruction Number 4. It is well settled that an assignment of error based upon an instruction cannot prevail where the law appears to have been fairly presented to the *274jury, considering the instruction in question in light of all other instructions hearing on the same subject.
We have carefully reviewed the entire instructions given the jury by the trial judge and find that the lower court correctly and adequately instructed the jury in this cause.
For the foregoing reasons the final judgment appealed is hereby affirmed.
ALLEN, C. J., and LILES, J., concur.